Case 2:21-cv-15031 Document1 Filed 08/10/21 Page 1 of 9 PagelD: 1

MERRICK B. GARLAND
ATTORNEY GENERAL

RACHAEL A. HONIG
Acting United States Attorney
MICHAEL E. CAMPION
Chief, Civil Rights Unit
KELLY HORAN FLORIO
Assistant U.S. Attorney

970 Broad Street, Suite 700
Newark, NJ 07102

Tel: (973) 645-2700

KRISTEN CLARKE

Assistant Attorney General

Civil Rights Division

STEVEN S. ROSENBAUM

Chief

KERRY KRENTLER DEAN
Deputy Chief, Special Litigation Section
HELEN VERA

Attorney

United States Department of Justice
Civil Rights Division

Special Litigation Section

950 Pennsylvania Avenue, NW
Washington, DC 20530

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA,

Plaintiff,

STATE OF NEW JERSEY and NEW JERSEY

DEPARTMENT OF CORRECTIONS,

Defendants.

 

Civil No.:

Nem Nee Noe Ne Ne Ne ee ee ee ee ee” ee” he”

COMPLAINT

(Civil Rights of Institutionalized Persons Act)

PLAINTIFF, THE UNITED STATES OF AMERICA, by its undersigned attorneys,

hereby alleges:
Case 2:21-cv-15031 Document1 Filed 08/10/21 Page 2 of 9 PagelD: 2

The United States files this Complaint pursuant to the Civil Rights of Institutionalized Persons
Act (CRIPA), 42 U.S.C. § 1997, to enjoin the Defendants, the State of New Jersey (State) and
the New Jersey Department of Corrections (NJDOC), from depriving prisoners of rights,
privileges, or immunities secured and protected by the Constitution of the United States.
Specifically, Defendants fail to protect women prisoners in NJDOC’s custody from sexual
abuse by staff, in violation of the Eighth and Fourteenth Amendments of the Constitution.
Systemic failures in Defendants’ policies and practices discourage reporting of sexual abuse
of prisoners by staff, cause inadequate investigations or responses to allegations of prisoner
sexual abuse by staff, and result in inadequate supervision that provides opportunities for

further sexual abuse of prisoners by staff.

JURISDICTION AND VENUE
This Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1345.
The United States is authorized to initiate this action pursuant to 42 U.S.C. § 1997a(a).
The Attorney General has certified that all pre-filing requirements specified in 42 U.S.C.
§ 1997b have been met. The Certificate of the Attorney General is appended to this Complaint
as Attachment A and is incorporated herein.
Venue in the United States District Court for the District of New Jersey is proper pursuant to
28 U.S.C. § 1391.

PARTIES

Plaintiff is the United States of America.

Defendants are the State and NJDOC.
10.

11.

12.

13.

Case 2:21-cv-15031 Document1 Filed 08/10/21 Page 3 of 9 PagelD: 3

Defendants are responsible for the safety, care, custody, and control of prisoners housed in
the Edna Mahan Correctional Facility for Women, located at 30 County Road 513, Clinton,
New Jersey 08809 (Edna Mahan).

FACTS
Edna Mahan is an institution within the meaning of 42 U.S.C. § 1997(1).
Edna Mahan has the capacity to house approximately 700 women at all custody levels
(prisoners), and is the only women’s prison in the State.
On April 26, 2018, the Department notified the State of its intention to investigate
conditions at Edna Mahan pursuant to CRIPA, including specifically “whether there is
reasonable cause to believe that Edna Mahan violates the constitutional rights of women
prisoners by failing to take measures to reasonably protect them from the harm of staff
sexual abuse during their incarceration at Edna Mahan.”
The United States’ investigation included on-site inspections with two expert consultants,
staff and prisoner interviews, and extensive review of documents such as policies and
procedures, staffing information, prisoner files, incident reports, investigative reports,
disciplinary reports, administrative audit reports, prisoner grievances, unit logs, orientation
materials, training materials, and quality assurance materials.
On April 13, 2020, the United States provided written notice, pursuant to 42 U.S.C. §§ 1997
et seq., to NJDOC and State officials that there is reasonable cause to believe that conditions
at Edna Mahan violate the constitutional rights of women prisoners (CRIPA Notice). In the
CRIPA Notice, the United States provided the results and recommendations of its
investigation. The constitutional and statutory violations outlined in the CRIPA Notice

include those described in paragraphs 14 through 22 below.
14.

15.

16.

17.

18.

19.

Case 2:21-cv-15031 Document1 Filed 08/10/21 Page 4 of 9 PagelD: 4

The Defendants fail to keep prisoners at Edna Mahan safe from sexual abuse by staff. From
October 2016 to November 2019, five Edna Mahan correction officers and one civilian
employee were convicted or pled guilty to charges related to sexual abuse of more than 10
women prisoners; still more have been indicted on similar charges. NJDOC’s own
investigations have identified additional substantiated incidents of sexual abuse of prisoners
by staff, including: unwanted and coerced sexual penetration and oral sex; forced
masturbation; and forced undressing.

Edna Mahan’s inadequate systems for preventing, detecting, and responding to sexual abuse
have caused prisoners actual harm and place prisoners at substantial risk of serious harm from
staff sexual abuse.

Such deficiencies are longstanding and have been in place throughout the course of the United
States’ investigation.

Defendants have not taken action sufficient to correct the longstanding deficiencies.
Defendants’ policies and practices deter prisoners from reporting staff sexual abuse due to the
threat of retaliation, and Defendants fail to protect victims who report sexual abuse from
retaliation. Defendants subject prisoners to harsh and isolating conditions when they report
sexual abuse by staff. Prisoners report that they tolerate or do not report sexual abuse by staff
because they fear reprisal.

Defendants fail to respond to allegations with appropriate investigations when prisoners report
sexual abuse by staff. Investigations are inadequate and often delayed. Investigators lack the
independence necessary to conduct unbiased investigations, and they do not receive sufficient

training to investigate allegations of sexual abuse.
20.

21.

22.

23,

24,

Case 2:21-cv-15031 Document1 Filed 08/10/21 Page 5 of 9 PagelD: 5

Defendants fail to provide effective and confidential reporting mechanisms. The result of this
failure is to discourage prisoners from reporting sexual abuse.

Defendants’ policies and practices enable sexual abuse, including sexual assault, of prisoners
by staff by failing to ensure a reasonably safe environment. Defendants provide inadequate
supervision of prisoners, which presents opportunities for sexual abuse to occur. Defendants’
failure to secure and monitor the physical plant of Edna Mahan enables staff sexual abuse of
prisoners. Blind spots in camera coverage and abandoned, unused spaces in and around Edna
Mahan buildings provide staff opportunities to sexually abuse prisoners. Inadequate staff
deployment also places prisoners at substantial risk of harm from sexual abuse by staff.

A lack of gender-responsive and trauma-informed policies and practices at Edna Mahan
exacerbates these problems and exposes prisoners to additional harm.

Since the United States issued the CRIPA Notice detailing its investigative findings, further
incidents of sexual abuse, including sexual assault, by staff have occurred. During a series of
violent cell extractions at Edna Mahan on or about the night of January 11-12, 2021, officers
allegedly beat a prisoner and stripped off her clothes, and a male officer allegedly grabbed her
breast and digitally penetrated her vagina.

The factual allegations set forth in paragraphs 14 through 22 have been obvious and known
to Defendants for a substantial period of time; yet Defendants have been deliberately
indifferent to prisoner health and safety by failing to adequately address the conditions

described.
25.

26.

27.

28.

29,

30.

Case 2:21-cv-15031 Document1 Filed 08/10/21 Page 6 of 9 PagelD: 6

VIOLATIONS ALLEGED

The allegations of Paragraphs 1 through 24 are hereby re-alleged and incorporated by
reference.

Through the acts and omissions alleged in paragraphs 14 through 24, Defendants have
violated the rights, privileges, and immunities of persons confined at Edna Mahan secured or
protected by the Eighth and Fourteenth Amendments to the Constitution of the United States.
Through the acts and omissions alleged in paragraphs 14 through 24, Defendants have
engaged in a pattern or practice of conduct that deprives persons confined at Edna Mahan of
rights, privileges, or immunities secured or protected by the Eighth and Fourteenth
Amendments to the Constitution of the United States.

Unless restrained by this Court, Defendant will continue to engage in acts and omissions that
deprive persons confined at Edna Mahan of rights, privileges or immunities secured or

protected by the Constitution of the United States.

PRAYER FOR RELIEF

The Attorney General is authorized under 42 U.S.C. § 1997a to seek appropriate equitable
relief to insure the minimum corrective measures necessary to insure the full enjoyment of
the rights, privileges, or immunities secured or protected by the Constitution or laws of the
United States.
WHEREFORE, the United States prays that this Court enter an order:

a. declaring that the acts, omissions, and practices of Defendants set forth in
paragraphs 14 through 24 above constitute a pattern or practice of conduct that deprives

prisoners confined at Edna Mahan of rights, privileges, or immunities secured or protected by
Case 2:21-cv-15031 Document 1 Filed 08/10/21 Page 7 of 9 PagelD: 7

the Constitution of the United States and that those acts, omissions, and practices violate the
Constitution of the United States;

b. enjoining Defendants, their officers, agents, employees, subordinates, successors in
office, and all those acting in concert or participation with them from continuing the acts,
omissions, and practices set forth in paragraphs 14 through 24 above and requiring Defendants
to take such actions as will ensure lawful conditions of confinement are afforded to prisoners
at Edna Mahan; and

c. granting such other and further equitable relief as it may deem just and proper.
Case 2:21-cv-15031 Document1 Filed 08/10/21 Page 8 of 9 PagelD: 8

FOR THE UNITED STATES:

 

MERRICK B. GARLAND
Attorney General
Case 2:21-cv-15031 Document1 Filed 08/10/21 Page 9 of 9 PagelD: 9

s/Rachael A. Honig
RACHAEL A. HONIG
Acting United States Attorney
District of New Jersey

s/Michael E. Campion
MICHAEL E. CAMPION
Chief, Civil Rights Unit
Civil Division
United States Attorney’s Office
970 Broad Street, Suite 700
Newark, NJ 07102
973-645-3141
Michael.Campion@usdoj.gov

s/Kelly Horan Florio
KELLY HORAN FLORIO
Assistant United States Attorney
Civil Rights Unit
United States Attorney’s Office
970 Broad Street, Suite 700
Newark, NJ 07102
(973) 645-2824
Kelly. Horan@usdoj.gov

Dated this 10th day of August, 2021

s/Kristen Clarke
KRISTEN CLARKE
Assistant Attorney General
Civil Rights Division

s/Steven H. Rosenbaum
STEVEN H. ROSENBAUM
Chief

Special Litigation Section

s/Kerry Krentler Dean
KERRY KRENTLER DEAN
Deputy Chief
Special Litigation Section

s/Helen Vera
HELEN VERA
Trial Attorney
Special Litigation Section
